Citation Nr: 0312306	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  97-02 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disorder, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from November 1978 to 
September 1979.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  In that decision, the RO 
denied the veteran's claim for a rating greater than 40 
percent for his right knee disability, and also denied the 
veteran's attempt to reopen his claim of service connection 
for a left knee disorder on a secondary basis. 

In a May 1998 decision, the Board reopened the veteran's 
claim of service connection for a left knee disorder on a 
secondary basis, based upon a finding that new and material 
evidence had been submitted in support of the claim.  The 
claim, along with the claim for an increased rating for a 
right knee disability, was remanded to the RO for additional 
development.  In March 1999, the veteran testified before a 
Hearing Officer at the VARO in Jackson.  

In a January 2000 decision, the Board denied service 
connection for a left knee disorder and also denied the claim 
for a rating greater than 40 percent for a right knee 
disability.  The veteran thereafter appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court) which issued an order in February 2001 that 
vacated the Board's decision, and remanded these matters for 
readjudication pursuant to 38 U.S.C.A. § 7252(a) (West 2002).  

In response to the Court order and accompanying Joint Motion 
for Remand, the Board, in an August 2001 decision, remanded 
the veteran's claims to the RO for additional development.  

In a September 2002 rating decision, the RO granted service 
connection for status post medial meniscectomy of the left 
knee, awarding a noncompensable evaluation; and traumatic 
arthritis of the left knee with painful motion, also awarding 
a noncompensable evaluation.  This decision represents a full 
grant of the benefit sought with regard to the claim for 
service connection.

The veteran submitted a notice of disagreement with the left 
knee evaluations provided in the September 2002 rating 
decision.  The RO issued a statement of the case in April 
2003, but there is no substantive appeal of record, and the 
issue has not been certified to the Board.  VA has taken no 
actions that would lead the veteran to believe that this 
issue is on appeal.  Therefore, the Board does not have 
jurisdiction to decide this issue.  VAOGCPREC 09-99; 64 Fed. 
Reg. 52,376(1999) (holding that the Board has jurisdiction to 
determine in the first instance that a substantive appeal has 
not been filed, but must provide prior notice when the issue 
is certified for appeal or the appellant is other wise lead 
to believe that the issue is on appeal).


FINDING OF FACT

The veteran's right knee disability is manifested by pain on 
use, degenerative changes of the right knee evidenced by X-
ray evidence of degenerative arthritis, and extension limited 
to 10 degrees due to pain.  


CONCLUSION OF LAW

The criteria for a rating greater than 40 percent for a right 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5260, 
5261 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law during the 
course of this appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West  2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).

They require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

In a January 2003 letter, the RO informed the veteran of the 
VCAA and the evidence needed to substantiate his claim, the 
evidence he was responsible for obtaining, and the evidence 
VA would obtain.  The veteran has not identified, nor is the 
Board aware of, additional medical records which need to be 
obtained.  VA has thereby met its obligation to notify the 
veteran of the evidence needed to substantiate his claim and 
of what evidence he was responsible for obtaining, and what 
evidence VA was responsible for obtaining.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  A VA medical examination was 
conducted in April 2002 with respect to the veteran's claim 
associated with his right knee.  

The Board therefore finds that, the facts pertinent to the 
claim have been properly developed, and there is no further 
action that could assist the veteran in substantiating his 
claim.  Therefore, the Board will address the merits of the 
veteran's claim.  

Legal Criteria

Disability evaluations are determined by applying a schedule 
of ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Ankylosis of a knee warrants a 30 percent evaluation if it is 
at a favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  Ankylosis of a knee warrants a 40 
percent evaluation if it is in flexion between 10 and 20 
degrees or a 50 percent evaluation if it is in flexion 
between 20 and 45 degrees.  Extremely unfavorable ankylosis 
of a knee at an angle of 45 degrees or more warrants a 60 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2002).  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Malunion of the tibia and fibula warrants a 10 percent 
evaluation if there is slight knee or ankle disability, a 20 
percent evaluation if the knee or ankle disability is 
moderate, and a 30 percent evaluation if the knee or ankle 
disability is marked.  It further provides that nonunion of 
the tibia and fibula with loose motion requiring a brace 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2002).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2002) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In VAOPGCPREC 23-97, VA's General Counsel held that when a 
claimant has a disability rating under DC 5257 for 
instability of the knee, and there is also X-ray evidence of 
arthritis and limitation of motion sufficient to warrant a 
zero percent rating under DC 5260 or DC 5261, a separate 
rating is available under DC 5003 or DC 5010.  As noted 
above, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  A separate rating for arthritis could also be 
based on X-ray findings and painful motion under 38 C.F.R. § 
4.59.  VAOPGCPREC 9-98 (1998).  


Factual Background

In a May 1984 rating determination, the RO service connected 
the right knee disability with post-traumatic degenerative 
changes and assigned a 10 percent disability evaluation.  In 
a January 1991 rating decision, the veteran's disability 
rating for his right knee was increased to 30 percent.  In a 
May 1993 rating decision, the veteran's disability rating was 
increased to 40 percent.  

On VA examination in May 1995, the veteran was noted as not 
attempting to straighten or bend his right knee.  He held the 
knee in flexion at about 70 degrees and would not allow for 
passive range of motion testing.  The examiner's impression 
was status post right knee injury with ongoing pain and 
probable flexion contracture due to long standing inactivity.  
On VA examination in June 1995, the veteran was reported to 
exhibit marked guarding during the entire examination 
secondary to complaints of pain.  The examiner found the 
veteran to lack 25 degrees terminal extension.  While supine, 
the veteran demonstrated active flexion of only 60 degrees.  
In the seated position, the veteran flexed the right knee to 
90 degrees.  On X-ray, a small osteophyte was noted arising 
from the inferior aspect of the patella, without further 
abnormality.  

On VA examination in April 1996, the veteran reported right 
knee pain with intermittent swelling.  He reported that 
weightbearing or squatting exacerbated the pain, and that he 
had episodes of giving away.  On clinical evaluation, the 
right knee lacked 15 degrees of terminal extension.  There 
was 115 degrees of flexion.  The veteran had pain and 
guarding on range of motion testing.  The impression was 
residuals of right knee injury to include degenerative 
arthritis of the right knee.  

An April 1996 magnetic resonance imaging (MRI) scan of the 
right knee revealed a horizontal tear of the posterior horn 
of the lateral meniscus with extension to the inferior 
articulating surface near the apex.  There was also minimal 
joint effusion.  

The veteran was accorded a VA joints examination in June 
1996.  At that time, he complained of pain and swelling of 
the right knee.  He also reported giving way, stiffness, 
warmth, and painful motion.  On examination, flexion was to 
80 degrees, extension lacked 10 degrees and was painful.  The 
knee was warm about the patella and was slightly swollen with 
a small effusion.  It was noted that he had a brace and used 
a cane.  The diagnosis was right knee meniscus tear extending 
into the articulating surface and joint effusion.

A private medical record dated in September 1996 shows that 
the veteran was seen with complaints of right knee pain.  On 
examination, there was crepitation with flexion and 
extension.  The right knee was stable with varus and valgus 
stress.  There was tenderness along both medial and lateral 
joint lines.  The impression was degenerative osteoarthritis 
and horizontal tear of the posterior horn of the lateral 
meniscus.

VA outpatient treatment records dated in March 1997 show that 
the veteran was seen with complaints of right knee pain.  The 
veteran lacked 30 degrees of extension secondary to pain but 
was able to flex to 90 degrees.  There was tenderness along 
the medial aspect of the knee.  On referral to physical 
therapy, range of motion and strengthening revealed that the 
veteran lacked 35 degrees of extension but could flex to 83 
degrees.  

The veteran was accorded a VA joints examination in July 
1998.  At that time, he reported that he was not able to 
stand on his right leg.  He reported that he wore a brace and 
used a cane continuously.  

On examination, the veteran was able to take off and put on 
his shoes without any difficulty.  He was able to get on and 
off the examination table without much difficulty.  He was 
uncomfortable in the supine position.  It was noted that most 
of the examination was inconsistent due to complaints of 
severe pain.  Range of motion on one examination was reported 
as negative 50 to 90 degrees, however, when he was not paying 
attention, it was noted that range of motion was negative 30 
to 90 degrees.  There appeared to be some tightness of the 
Achilles' tendon.  He could not stand or walk on the heels or 
toes, however, while walking, he tended to walk on his toes 
on the right side.  Drawer sign and medial lateral testing 
could not be conducted due to complaints of severe pain.  The 
examiner noted that the veteran's complaints of pain were 
genuine, and that he was functionally unable to walk or bear 
weight on the right lower extremity.  

A private medical report, dated in February 1999, reflects 
that the veteran was seen with complaints of pain in multiple 
joints. Examination of the knee revealed minimal swelling 
with some crepitation present with flexion and extension. The 
knee was stable with varus and valgus stress. There was 
tenderness along both the medial and lateral joint lines.

VA outpatient treatment records dated from February to May 
1999 show that the veteran was seen with complaints of right 
knee pain.  The anterior horn of the medial meniscus tear was 
found and corrected through arthroscopic surgery.  
Subsequently, the veteran was able to fully extend the right 
leg and flexion was to 80 degrees.

The veteran was accorded a personal hearing in May 1999.  At 
that time, he reported difficulty going up and down stairs.  
He reported that his weight had increased because his 
activities were limited by right knee pain.  He reported that 
the aid of a cane was necessary to ambulate.  He reported 
that he had to put his knee brace on prior to getting out of 
bed to prevent buckling.  

A June 1999 physical therapy progress note reflects that the 
veteran reported to therapy via ambulation and had no 
observable limp.  He was noted to be without complaints.  

A December 1999 MRI scan of the right knee was interpreted as 
showing degenerative disease but no other appreciable 
abnormality.  

A July 2000 VA clinical record notes the veteran's complaint 
of right knee pain and that when he attempted to walk without 
his brace his knee locked up and he fell.  

A private medical record from M. B. Moore, M.D., dated in 
August 2000, reflects that on examination, the veteran's 
right knee exhibited a full range of motion with crepitance 
in the patellofemoral joint.  A radiographic study reportedly 
revealed minimal arthritic changes in the patellofemoral 
joint.  An MRI scan, also dated in August 2000, revealed 
grade III chondromalacia patella without evidence of cruciate 
ligament or meniscal tear.  

A VA examination of the veteran's right knee in November 
2000, reflects the veteran's complaints of swelling, pain, 
and instability.  The veteran also reported using a brace and 
cane.  On clinical evaluation, the right knee was stable 
medially and laterally both in full extension and 30 degrees 
of flexion.  It was stable anteriorly and posteriorly.  Range 
of motion testing revealed pain from 20 degrees extension to 
within 5 degrees of extension, at which point the veteran 
resisted any further extension.  Flexion was to 90 degrees 
with pain from 70-90 degrees.  The examiner's impression was 
degenerative joint disease of the right knee.  

An August 2001 treatment note from Dr. Moore, reflects right 
knee crepitus with a lack of 5 degrees extension and flexion 
to 90 degrees.  There was no laxity.  Dr. Moore's impression 
was status-post knee scope on the right with persistent pain 
and very mild chondromalacia on MRI.  

On VA examination in February 2002, the veteran complained of 
an inability to bear weight on his right leg due to pain.  On 
clinical evaluation there was pain on manipulation of the 
knee.  The knee showed stability medially and laterally at 
about 30 degrees flexion and full extension, and was stable 
anteriorly and posteriorly.  Rang of motion was 90 degrees of 
flexion, with pain beyond 90 degrees.  The veteran could 
extend to 10 degrees beyond which there was complaint of 
severe pain and therefore resistance to full extension.  
There was evidence of fluid with the peripatellar space as 
well as within the joint space itself.  There was crepitation 
with motion.  The impression was traumatic arthritis of the 
right knee.  

A clinic note from Dr. Moore, also dated in February 2002, 
reflects an impression of joint space narrowing and 
degenerative change involving the right patellofemoral joint.  
There was no evidence of acute injury.  The veteran reported 
that the veteran sought employment at some local business 
establishments, and that he was denied a job at Albertson's 
supermarket.  

A February 2002 MRI scan report reflects small joint 
effusion, chondromalacia patella, and degenerative changes.  

An April 2002 VA pain clinic note reflects the veteran's 
complaints of pain and that he had been informed that he 
would need knee replacement surgery at some point.  A 
November 2000 X-ray was noted to reveal minimal hypertrophic 
spurring of the articular surface of the patella, without 
other abnormalities.  The veteran was noted to identify two 
areas that were painful on the right knee, one anterior and 
one medial.  

In September 2002, the VA examiner who evaluated the veteran 
in February 2002, offered an addendum to his report.  The 
examiner commented that the veteran did not use his service-
connected right leg for ambulation and therefore increased 
fatigability or weakened movement or incoordination would be 
of no significance as far as ambulation was concerned.  Given 
an emergency situation in which the veteran could not use a 
crutch and had to depend upon the right leg for support, 
based on his history, he could very well fall.  The examiner 
further reported that there was no evidence of instability 
either anteriorly, posteriorly, medially or laterally nor was 
there evidence of subluxation.  

A December 2002 MRI scan report of the right knee revealed 
findings consistent with chondromalacia patella, as well as 
joint effusion, and scattered degenerative signal in the 
menisci.  

Analysis

In evaluating disability for purposes of an increased rating 
it is the present level of disability that is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The clinical and diagnostic evidence reflects that the 
veteran has chondromalacia patella and degenerative changes 
of the right knee.  

The veteran's right knee disability is rated under DC 5010 
for traumatic arthritis.  As such it is rated as degenerative 
arthritis, on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5003 and 5010.  The 
veteran is rated 40 percent disabled for his right knee 
disability.  

The highest disability rating allowable under DC 5260 for 
limitation of flexion is 30 percent, and as such the 
diagnostic code is not for application.  

Under DC 5261, the veteran would warrant a 50 percent 
evaluation if he was limited in extending his right knee to 
45 degrees.  A review of the medical evidence reflects that 
on VA examination in July 1998, the veteran was noted to be 
able to extend only to 50 degrees.  The examiner noted that 
when the veteran was not paying attention, the right knee was 
extended to 30 degrees.  At no other time on clinical 
evaluation has the veteran's right knee been limited in 
extension to 45 degrees or more.  Subsequent to his right 
knee arthroscopy in May 1999, the veteran has been limited in 
extending his right knee to 10 degrees.  Therefore, the Board 
finds that the medical evidence does not warrant an increase 
rating to 50 percent under DC 5261.  

The veteran does not evidence disability of the tibia or 
fibula.  Furthermore, the highest available rating under DC 
5262 is 40 percent.  Therefore, DC 5262 is not applicable to 
the veteran's claim.  

The Board has considered the veteran's disability under 
§ 4.40, § 4.45 and § 4.59.  The veteran has complained of an 
inability to weight bear on his right leg.  He reportedly 
uses a cane and crutches to ambulate, and also has a knee 
brace for his right knee.  A VA examiner in 1998 reported 
that the veteran's pain complaints were genuine.  A VA 
examiner in 2002 opined that if the veteran were forced to 
use his right knee/leg, he could very well fall.  Both pain 
and crepitus have been  reported during range of motion 
testing of the right knee.  A part which becomes painful on 
use must be regarded as seriously disabled.  

At the same time, following his arthroscopic surgery in May 
1999, the veteran was noted to have reported to physical 
therapy via ambulation without a noticeable limp.  He 
reported no complaints.  Diagnostic studies have revealed 
very mild chondromalacia patella and degenerative changes, 
and some joint space narrowing, without any other appreciable 
right knee abnormality.  

The veteran has reported that he was extremely limited in 
walking and standing due to pain.  The most recent VA 
examination in February 2002 reflects that pain on motion 
occurs within 10 degrees of full extension, which would 
necessarily warrant a 10 percent disability rating under DC 
5261.  Therefore, when all pertinent disability factors are 
considered, given the most recent medical evidence of record, 
and with consideration of the DeLuca factors, there is no 
basis in the medical evidence for concluding that the veteran 
has limitation of motion on extension which would warrant an 
evaluation in excess of 40 percent.  In this respect, the 
veteran's current disability rating takes into consideration 
and incorporates any additional functional loss due to pain.  
Furthermore, the schedular rating would allow for only a 20 
percent rating under DC 5258 for dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint; symptoms complained of by the 
veteran.  

The Board has also considered whether there is any other 
basis for separately rating the components of the veteran's 
knee disability.  In this regard, the Board notes that 
38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations where none of the symptomatology justifying an 
evaluation under one diagnostic code is duplicative of or 
overlapping with the symptomatology justifying an evaluation 
under another Diagnostic Code.  See Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994).  

The medical evidence does not reflect that the veteran's 
right knee is ankylosed in flexion between 20 and 45 degrees 
or in flexion at an angle of 45 degrees or more.  On VA 
examination, the veteran was able to flex his right knee to 
90 degrees without pain.  As such, an increased rating to 50 
percent or 60 percent under DC 5256 is not in order.  

The evidence pertinent to the evaluation period does not 
include a finding of subluxation or lateral instability.  
Both VA and private medical examinations do not reflect any 
evidence of instability either anteriorly, posteriorly, 
medially or laterally, nor was there evidence of subluxation.  
As such, an additional rating under DC 5257 is not warranted.  
VAOPGCPREC 23-97.  

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2002).  As noted above, dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2002).  The 
symptomatology justifying an evaluation under either of these 
diagnostic codes would clearly overlap with that justifying a 
40 percent rating under Diagnostic Code 5261.  Therefore, a 
separate evaluation is not warranted under either of these 
Diagnostic Codes.

Additionally, 38 C.F.R. § 3.321(b)(1) provides that, where 
the disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for service-connected disability, then 
an extraschedular evaluation will be assigned.  If the 
question of an extraschedular rating is raised by the record 
the Board will decide whether that question should be 
referred to the appropriate first line authority for 
assignment of such a rating.  Bagwell v. Brown, 9 Vet. App. 
157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  
In the absence of "evidence of 'an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards' . . . the Board [is] not 
required to discuss the possible application of § 
3.321(b)(1)."  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Here, the evidence reflects that the veteran has not required 
any periods of hospitalization for his right knee disability, 
other than the single hospitalization for surgical 
intervention.  He has certainly not required frequent periods 
of hospitalization.

While the veteran has complained that he cannot bear weight 
on the right knee due to pain, the record contains no 
evidence that would suggest marked interference with 
employment due solely to the right knee disability.  In this 
respect, the veteran reported on one occasion that he had 
applied for several jobs and been turned down for one.  
However, he has not reported that he was turned down because 
of the right knee disability.  VA outpatient treatment 
records show that he is employed as a preacher.  There is no 
evidence that the right knee disability causes marked 
interference with this employment.  Therefore, the Board 
finds that referral of this matter under the provisions of 38 
C.F.R. § 3.321 is not warranted.


ORDER

Entitlement to a rating greater than 40 percent for a right 
knee disability is denied.  


	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



